DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 22, 24-26, 31, 32, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 20040196827) in view of Bhatt et al (US 20110161489) in view of Jarvis et al (US 20070047463) and further in view of Bryant et al ( US 20160127192).

As to claim 21 and 31 Xu discloses A non-transitory machine-readable medium and method  having executable instructions to cause one or more processing units (Xu ¶0027- sixth sentence)to perform a method to in-place update adjacencies stored by a first network element in a forwarding information base (Xu, ¶0015- second sentence, ¶0027- last two sentences; s110-112 of Fig.6-IGP route updates changes an entry which requires updating and making a change), the method comprising: storing in memory a first next hop list associated with a plurality of network routes and comprising a plurality of identifiers of network elements each of which advertised, to the first network element (Xu ¶0006- last sentence), the plurality of network routes associated with the first next hop list (Xu, 60 and 62 of Fig.5- an internal label 10000000 and a final destination VPN/BGP 10001, etc. ); 
Xu however is silent in detecting a route advertisement, received from a network element not in the first next hop list, changing next hops for a route associated with the first next hop list and, without modifying the adjacencies stored by the forwarding information base: However in an analogous art Bhatt remedies this deficiency: (Bhatt ¶0052- 6th sentence- link down state- network element not in the first next hop list; ¶0054- 1st and last sentences; ¶0057 2nd sentence- removing an entry in a connection table concerning the changed adjacencies). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Xu with that of Bhatt for the purpose of providing current network topology as desired which is known in the art (Bhatt ¶0052- 6th sentence; ¶0057 2nd sentence).
Xu and Bhatt however are silent in associating the network route advertised by the advertisement with a second next hop list, stored in the memory, different from the first next hop list; and storing a link from the first next hop list to the second next hop list- in other words facilitating the entries of the adjacency table (of Fig. 5 of Xu) in a separate table as a “next hop table”; However in an analogous art Jarvis remedies this deficiency: Jarvis; ¶0017- the forwarding information for 10.1.1.2/32, 226, also includes the next hop for route 118, and the forwarding information for 11.1.1.1/32 and 11.1.1.2/32 stored at database element 228, 230 is the next hop for route 120- the database element being the next hop database; ¶0020- 5thand 6th sentence.  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Jarvis with the already combined teachings of Xu, and Bhatt for the purpose of an adjacency table having identification of the next hop (Jarvis ¶0021- 1st sentence).
All inventors however are silent in determining from the first and second next hop lists whether the network routes associated with each next hop list have converged; recursively resolving a set of next hops based on the second next hop list; and responsive to determining the network routes associated with each next hop list have converged, performing the in-place update to the adjacencies stored in the forwarding information base with the recursively-resolved set of next hops. However, in an analogous art Bryant remedies this deficiency: (Bryant, Fig.4, ¶0028, ¶0035). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Bryant with the already combined teachings of Xu, Bhatt and Jarvis for the purpose of a network device determine when to update the FIB (Bryant ¶0035- last sentence). 

As to claim 22 and 32 the combined teachings of Xu, Bhatt, Jarvis and Bryant discloses the non-transitory machine-readable medium and method of claims 21 and 31 respectively, wherein: the first next hop list is associated with an adjacency set entry in the forwarding information base and performing the in-place update to the adjacencies comprises identifying adjacencies for the in-place update based on the association of the first next hop list with the adjacency set entry( Xu, 60 and 62 of Fig.5- an internal label 10000000 and a final destination VPN/BGP 10001, etc.).

As to claim 24 and 34 the combined teachings of Xu, Bhatt, Jarvis and Bryant discloses the non-transitory machine-readable medium  and method of claims 21 and 31 respectively, wherein: storing a link from the first next hop list to the second next hop list comprises: storing a first number of routes associated with the first next hop list; and storing a second number of routes associated with the second next hop list(Xu, 60 and 62 of Fig.5- an internal label 10000000 and a final destination VPN/BGP 10001).; and determining whether the network routes associated with each next hop list have converged comprises determining whether the first number and second number match(Bryant, Fig.4, ¶0028, ¶0035; Jarvis¶0020- 5thand 6th sentence).

As to claim 25 and 35  the combined teachings of Xu, Bhatt, Jarvis and Bryant discloses the non-transitory machine-readable medium and method of claims 24 and 34 respectively, wherein determining whether the network routes associated with each next hop list have converged further comprises determining whether the second number is one (Jarvis, Fig.9, ¶0066- single prefix).

As to claim 26 and 36 the combined teachings of Xu, Bhatt, Jarvis and Bryant discloses the non-transitory machine-readable medium and method of claims 21 and 31 respectively, wherein determining whether the network routes associated with each next hop list have converged comprises determining whether a number of next hop lists linked to the second next hop list is one (Jarvis, Fig.9, ¶0066- single prefix).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bhatt in view of Jarvis in view of Bryant and further in view of Mann et al (US 20140233399)

As to claim 23 and 33 the combined teachings of Xu, Bhatt, Jarvis and Bryant discloses the non-transitory machine-readable medium and method of claims 21 and 31 respectively, however silent wherein determining whether the network routes associated with each next hop list have converged comprises determining a cardinality of the first next hop list. However, in an analogous art Mann remedies this deficiency: (Mann ¶0027- last sentence- number of flow rules is bounded by the cardinality of the action space); Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Mann with the already combined teachings of Xu, Bhatt, Jarvis and Bryant for the purpose of providing a customize on each flow (Mann ¶0021- penultimate sentence)

Claims 28-30, and 38-40  are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bhatt in view of Jarvis in view of Bryant and further in view of Shaikh et al (US 20100208744).

As to claim 28 and 38 the combined teachings of Xu, Bhatt, Jarvis and Bryant discloses the non-transitory machine-readable medium and method of claim 21 and 31 respectively,  however silent wherein: in response to determining from the first and second next hop lists that the network routes associated with each next hop list are diverged, deferring performing the in-place update to the adjacencies stored in the forwarding information base with the recursively-resolved set of next hops. However, in an analogous art Shaikh remedies this deficiency: Shaikh ¶0042- 1st sentence -  MMS 224 functions to permit the routing behavior of the compressed routing tables to diverge from the original routing behavior ;  6th sentence- modified ORTC algorithm preferably permits multiple next-hops to reside in each node. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Mann with the already combined teachings of Xu, Bhatt, Jarvis and Bryant for the purpose of maximizing compressibility of the routing tables (Shaikh ¶0042- 1st sentence).  

As to claim 29 and 39 the combined teachings of Xu, Bhatt, Jarvis, Bryant and Shaikh disclose the non-transitory machine-readable medium and method of claims 28 and 38 respectively further comprising: receiving a third plurality of prefixes and redetermining based on the received third plurality of prefixes whether the network routes associated with each next hop list have converged(Bryant, Fig.4, ¶0028, ¶0035).  .

As to claim 30 and 40 the combined teachings of Xu, Bhatt, Jarvis, Bryant and Shaikh disclose the non-transitory machine-readable medium and method of claims 28  and 38 respectively further comprising: tracking incoming update rate from newly arrived prefixes and continuing to defer performing of the in-place update until the incoming update rate is below a threshold (Shaikh ¶0042- 3rd and 4th sentences).


Allowable Subject Matter
Claims 27 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462